Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US2018/057858 filed on 10/26/2018, which has priority to Provisional Application No. 62/647,333 filed on 03/23/2018 and Provisional Application No. 62/578,082 filed on 10/27/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Invega Sustenna, Dosing & Administration-Once monthly Invega Sustenna, March, 2017.
Invega Sustenna teaches a method of treating schizophrenia comprising administering paliperidone palmiated:

    PNG
    media_image1.png
    527
    979
    media_image1.png
    Greyscale
. (See Page 1.) The method of Invega Sustenna is a monotherapy.  Day 36 falls within the scope of 29th day (+/-7) days.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Invega Sustenna New Zealand Datasheet, May 10, 2017 in view of Invega Sustenna, Dosing & Administration-Once monthly Invega Sustenna, March, 2017. Both Invega Sustenna New Zealand Datasheet and Invega Sustenna are cited in the IDS dated 09/11/2020.
Invega Sustenna, New Zealand Datasheet teaches a method of treating schizophrenia comprising administering intramuscularly an aqueous suspension of paliperidone palmitate on day 1, an initiation dose of 150 mg and 100 mg one week later (day 8); a maintenance dose of 75 mg a month later, which is 29-31 days. (See page 2 under Recommending dosing Section, and Sections 3 & 4.1-4.2.) 
Invega Sustenna, New Zealand Datasheet does not teach the second loading dose is administered on the 15th day +/- 3 days (that is, 12-18 days range) from the first day of treatment. However, Invega Sustenna New Zealand Datasheet teaches to avoid a missed dose, the second dose has a window of 8 days (+/-4) days. As such, the 8 days of the second dose that are +/-4 days overlaps with the 12-18 days claimed. Invega Sustenna, New Zealand Datasheet teaches the recommended monthly maintenance dose is 75 mg; some patients may benefit from lower or higher doses within the recommended range of 25 to 150 mg based on individual patient tolerability and/or efficacy. (See page 2; Recommend Dosing Section.) Invega Sustenna, New Zealand Datasheet teaches for patients with mild renal impairment (creatinine clearance ≥ 50 mL/min to < 80 mL/min), recommended initiation of INVEGA SUSTENNA is with a dose of 100 mg on treatment day 1 and 75 mg one week later, both administered in the deltoid muscle. Thereafter, follow with monthly injections of 50 mg in either the deltoid or gluteal muscle, adjusted within the range of 25 to 100 mg based on patient tolerability and/or efficacy. (See page 2, last pargraph.) The method of Invega Sustenna, New Zealand Datasheet is a monotherapy.  
Invega Sustenna, New Zealand Datasheet does not specifically teach 15th day +/- 3 days from the first day of treatment. Invega Sustenna, New Zealand Datasheet does not teach the first loading dose comprising 200 mg and 225 mg paliperidone palmitate and the second loading dose of 50 mg. Invega Sustenna, 
Invega Sustenna teaches a method of treating schizophrenia comprising:

    PNG
    media_image1.png
    527
    979
    media_image1.png
    Greyscale
. (See Page 1.) The method of Invega Sustenna is a monotherapy.  Day 36 falls within the scope of 29th day (+/-7) days. Invega Sustenna also teaches

    PNG
    media_image2.png
    525
    974
    media_image2.png
    Greyscale
. (See page 3.) 
	It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Invega Sustenna, New Zealand Datasheet to include the claimed dosing regimen (that is, a first loading dose of 200mg - 300mg of paliperidone as paliperidone palmitate on the first day of treatment of claim 1; a second loading dose comprises 50mg paliperidone as paliperidone palmitate. a first monthly maintenance dose following the first loading dose comprises 50mg - 150mg of paliperidone palmitate of claim 3; and subsequent to the first monthly maintenance dose, one or more further monthly maintenance doses in the range of 25mg-150mg paliperidone as paliperidone palmitate of claim 5 to give Applicant’s claimed method. The motivation is based on the fact that the regimen of both Invega Sustenna New Zealand Datasheet and Invega Sustenna overlaps with the claimed regimen. Absent unexpected result, one would reasonably expect the overlapping regimen to effectively treat Schizophrenia with success because both the regimen of both Invega Sustenna New Zealand Datasheet and Invega Sustenna are effective for treating schizophrenia. 

Claims 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Invega Sustenna New Zealand Datasheet, May 10, 2017 in view of Invega Sustenna, Dosing & Administration-Once monthly Invega Sustenna, March, 2017, as applied to claims 1-13, 16, and 20 set forth in the 103 rejection above, in further view of Francois (US9,320,707B2), Malhotra (WO2016/199170A2)  and Greenberg, Neurol Ther. 2015 Dec; 4(2): 81–91.
	The teachings of Invega Sustenna New Zealand Datasheet and Invega Sustenna are discussed in the 103 rejection above.
	Invega Sustenna New Zealand Datasheet and Invega Sustenna collectively do not teach paliperidone palmitate is submicron-sized particles having specific surface areas in the range of 2-8 m2/g and the range of 10-15 m2/g. Additionally, Invega Sustenna New Zealand Datasheet and Invega Sustenna collectively do not teach  (a) from 3 to 20% (w/w) of the paliperidone palmitate having a mass median diameter (d(0.5)) in the range of 900nm-1.2pm; (b) from 0.5 to 3% (w/w) of polysorbate 20; (c) from 0.5 to 4% (w/w) of polyethylene glycol 4000; and (d) up to 2% (w/w) preservatives; and (e) water q.s. ad 100%, wherein the formulation has a pH in the range of 7-8.5.
	Francois teaches an intramuscular injectable formula comprising:

    PNG
    media_image3.png
    208
    444
    media_image3.png
    Greyscale
 with a pH of 7.9-8.1 and a specific surface area ranging from 1.3-13 ma /g. (See column 9 & claim 1.). 9-hydroxyrisperidone palmitate is another name for paliperidone palmitate. Moreover, Francois teaches the formulation can be used to treat schizophrenia and Schizoaffective disorders. (See column 1; lines 29-33.) The amount of paliperidone palmitate can be from 3 to 20%. (See column 7, lines 
	 Malhotra  teaches an injectable suspension formulation comprising a particle size of paliperidone palmitate of less than 3000 nm

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 for the treatment of schizophrenia and schizoaffective disorder (See claim 1; page 7; last paragraph, Fig. 1, and page 28.) Moreover, Malhotra teaches the pH is in the range from 3 to 8. (See page 25; third paragraph.)
	Greenberg teaches Paliperidone palmitate is an approved treatment for schizoaffective disorder, and can be efficacious with or without commonly employed adjunctive treatments. (See Abstract.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the obvious method taught Invega Sustenna New Zealand Datasheet and Invega Sustenna to include the specific formulation taught by Malhotra including the overlapping amount of 3-20% taught by Francois along with the overlapping paricle size taught Malhotra and the antidepressant taught by Greenberg to give Applicant’s claimed method. One would have been motivated by the fact that both Francois and Malhotra teach injectable formulations for intramuscular administration that contain overlapping amount of the claimed excipient, overlapping particle size and overlapping specific surface area that can be used to treat schizophrenia and also because Greenberg teaches Paliperidone palmitate is an approved treatment for schizoaffective disorder, and can be efficacious with or without commonly employed adjunctive treatments. (See Abstract.) One would reasonably expect the modified method to effectively treat schizoaffective disorder and schizophrenia with success. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628